Citation Nr: 0800313	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-28 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Public Advocate for Veteran's 
Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1968.  His medals and badges include the Combat 
Infantryman Badge.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the veteran's claim.


FINDING OF FACT

Credible lay evidence provided by the veteran establishes 
chronicity and continuity of symptoms of tinnitus beginning 
in service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  See 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  Here, the Board 
is granting the veteran's appeal for service connection for 
tinnitus.  Thus, no further discussion of the VCAA is 
required.



Service Connection for Tinnitus.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

To establish service connection, the record must contain (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence, of in 
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in service disease or injury.  See 38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). 
The first question is whether the competent evidence 
demonstrates a current disability.  Several examinations from 
1994 to the present indicate that the veteran has tinnitus.  
Therefore, a current disability is established.

Regarding in-service incurrence, service medical records 
contain no complaints of or treatment for tinnitus.  However, 
the veteran is already service-connected for post-traumatic 
stress disorder based, in part, on evidence of the veteran's 
participation in combat operations.  Thus, although the 
available service medical records do not show treatment for 
tinnitus, in its determination of the credibility of the 
veteran's account of how his injury occurred, VA can consider 
whether the veteran's description is consistent with combat 
service.  See 38 U.S.C.A. § 1154(b).

The veteran states that he was exposed to loud noises such as 
explosions, artillery fire, aircraft, and his own weapon 
while in Vietnam.  He stated that he has experienced ringing 
in his ears since right after he left military service.  The 
veteran is competent to testify as to his own symptoms.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  There is 
satisfactory evidence of an in-service incurrence of tinnitus 
and the veteran's lay statements, especially when considered 
with the service records, are consistent with the 
circumstances and conditions of his service.  Thus, the Board 
accepts the veteran's lay evidence as sufficient proof of an 
in-service incurrence of tinnitus.

The final issue in a claim for direct service connection is 
whether there is a medical nexus between the current 
disability and the in-service incurrence.  The veteran 
attended a VA examination in September 2004.  The examiner 
stated that the veteran has no ear conditions secondary to 
ear disease, such as disturbance of balance, and does not 
experience dizziness.  However, the record contains several 
complaints of dizziness and loss of balance by the veteran.  
The examiner stated that the veteran's tinnitus is not 
related to service since the veteran does not have any 
hearing loss and the audiogram performed in October 2001 
showed completely normal hearing.  However, an audiogram 
performed the day after this VA examination showed mild to 
moderate hearing loss at one level in the left ear.  The 
examiner also failed to discuss the veteran's long history of 
complaints of tinnitus symptoms.  Given the fact that the 
examiner did not consider the latest audiogram and did not 
discuss other evidence favorable to the veteran's claim, the 
Board finds that, to the extent this opinion is not favorable 
to the veteran, its persuasiveness is diminished.  Also, the 
VA opinion is based in part on information that the veteran 
did not have tinnitus is service.  Credible statements made 
by the veteran indicate that he had experienced ringing in 
his ears in service after exposure to loud noises, as noted 
above.  The Board finds that this opinion neither supports 
nor refutes the veteran's claim.

However, the veteran has provided evidence that shows the 
onset of tinnitus in service with continued symptoms in the 
subsequent years.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007).  The Board finds the veteran 
provided sufficient lay evidence of continuous symptoms of 
tinnitus.  The veteran stated that he has had a ringing in 
his ears since service.  While he did not complain of it 
until 1994, the Board notes that his complaints coincide with 
the beginning of his treatment at the VA facility and precede 
his claim for service connection by many years.  There is 
sufficient evidence to show the manifestations of tinnitus 
beginning in service, as the veteran is competent to report 
his own symptoms and asthe circumstances of its incurrence in 
service are consistent with his military record and history.  
See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).
The Board finds this evidence sufficient to grant service 
connection for tinnitus under 38 C.F.R. § 3.303(b).


ORDER

The appeal for service connection for tinnitus is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


